DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 24 November 2021 is acknowledged.  It is noted that while Applicant’s amendments appear to address the particular differences among the combinations and subcombinations as noted in the 28 September 2021 restriction requirement, the claim sets nevertheless remain properly restrictable based on other features (continuous engagement, hollow cylinder, etc.).  However, based on Applicant’s apparent desire to have the three inventions examined together, and in the interest of advancing prosecution, claims 1-20 have all been considered under “Group I.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 3, 13, and 19 recite “a portion of the lumbar pad… fixed… on the rear side of the flexible back support surface” and “adjustment of the lumbar pad causes the lumbar pad to roll along the rear side.”  It is unclear how an element fixed to another could also roll relative to it.
Claims 4-7 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berchicci (US Patent Number 3642319).
Regarding claim 1, Berchicci discloses a back support (4) for a chair, comprising: a flexible back support surface (of 4, which would necessarily be flexible based on the operation of the device) having a front user facing side and a rear side opposite the front side, the flexible back support surface having a vertical extent that includes a thoracic region, a lumbar region and a pelvic region (see Figure 6 for instance); and a lumbar mechanism (1, 2, etc.) positioned adjacent the rear side of the flexible back 
Regarding claim 2, Berchicci further discloses the lumbar mechanism includes a carriage (including 6 for instance) fixedly attached to the lumbar pad, the carriage including a handle (5 or 10) extending outwardly from the lumbar pad in a direction away from the rear side of the flexible back support surface (at least in part) such that a user can adjust the lumbar pad to engage different positions along the vertical extent by manipulating the handle.  
Regarding claim 3, Berchicci further discloses a portion of the lumbar pad spaced from the carriage is fixed in position on the rear side of the flexible back support surface, wherein the adjustment of the lumbar pad causes the lumbar pad to roll along the rear side by deformation of the lumbar pad (this is the general manner of operation at least as best understood).  
Regarding claim 4, Berchicci further discloses the lumbar pad is a flexible tubular cushion (it is viewed as tubular based on element 6 running through it and a flexible cushion based on it being resilient and its intended function), and wherein the portion in contact with the rear side of the flexible back support surface is curved (see figures).
Regarding claim 5, Berchicci further discloses a back frame (including 3) supporting the flexible back support surface (at least in part), the lumbar mechanism positioned between the back frame and the flexible back support surface (see figures).
Regarding claim 6, Berchicci further discloses the back frame includes a pair of spaced apart upright posts defining a window therebetween (the two upright portions of 3 forming the sliding guide; 
Regarding claim 7, Berchicci further discloses at least a portion of the lumbar pad is visible through the window (at least a portion of element 8, which is optionally considered a part of the pad is visible; see Figure 4).  
Regarding claim 8, Berchicci discloses a back support (4) for a chair, comprising: a flexible back support surface (of 4, which would necessarily be flexible based on the operation of the device) having a front user facing side and a rear side opposite the front side; and a lumbar mechanism (including 1, 2, etc.) including a flexible lumbar pad (roller, apparently element 1, is described as resilient; optionally including element 8 as well) positioned on the rear side of the flexible back support surface, wherein the position of the lumbar pad is adjusted by rolling the flexible lumbar pad in continuous rolling engagement with the rear side of the flexible back support  (this is the general manner of operation).
Regarding claim 9, Berchicci further discloses the lumbar pad defines at least first, second, and third portions and the lumbar pad is positionable in at least raised, nominal, and lowered positions, and wherein adjusting the position of the lumbar pad engages different ones of the first, second, and third portions with the rear side of the flexible back support surface, and wherein in the raised position, the lumbar pad is rolled such that the first and third portions engage the rear side of the flexible back support surface, and in the lowered position, the lumbar pad is rolled such that the first and second portions engage the rear side of the flexible back support surface , and wherein in the nominal position, the lumbar pad is rolled such that the first portion engages the rear side of the flexible back support surface (based on the motion the device is capable of, multiple first, second, and third portions could be defined to meet these limitations).

Regarding claim 13, Berchicci further discloses a portion of the lumbar pad spaced from the handle is fixed in position on the rear side of the flexible back support surface, wherein the adjustment of the lumbar pad causes the lumbar pad to roll along the rear side by deformation of the lumbar pad (this is the general manner of operation at least as best understood).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berchicci.  
Regarding claims 10 and 11, Berchicci discloses a device as described above including the lumbar pad being a hollow, flexible, tubular cushion, and the lumbar pad deformed out of shape when subjected to a load from a user pressing against the flexible back support surface (this would be the cased based on its resiliency), but may not explicitly disclose a cylindrical cushion.  Changes in shape require only routine skill in the art and such cushions are well-known (see US 9131777 to Muck and US 6485443 to Garth for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cylindrical cushion as claimed based on normal variation because this could improve user comfort and support.  

Regarding claim 15, Berchicci further discloses a back frame (including 3) supporting the flexible back support surface (at least in part), and wherein the lumbar mechanism is positioned between the flexible back support surface and the back frame (see figures), and wherein the lumbar pad is deformed when subjected to a load from a user pressing against the flexible back support surface (this would be the general manner of operation based on the resiliency of the device).
Regarding claims 16 and 17, Berchicci discloses a device as described above, but may not explicitly disclose support ribs.  Changes in shape require only routine skill in the art and such ribs are well-known (see US 9131777 to Muck and US 6485443 to Garth for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Regarding claims 18-20, Berchicci further discloses all of the limitations as set forth (see in particular the rejections of claims 2, 3, and 9 above). 

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10182657 and claims 1-20 of U.S. Patent No. 10729250. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the elements arranged as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636